DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Line 2, “with two adjacent doors” should be --two adjacent doors--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

2 recites the limitation "the fuselage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Similarly for claim 17.

The term "flat" in claim 7 is a relative term which renders the claim indefinite.  The term "flat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how “flat” the front bulkhead must be, particularly in view of the various disclosures requiring the module to “match contours” of the aircraft.

Claim 10 recites the limitation "the cockpit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites “wherein the bay the front landing gear is attached,” however the grammatical structure of this clause renders unclear the exact relative arrangement of the components.

Claim 13 recites the limitation "the link elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the door frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 9-12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guering et al. (US 2008/0210813).

Regarding independent claims 1 and 9:
Guering discloses an aircraft comprising a front landing gear module comprising:
an open (i.e. not solid) box (28) provided with at least one door (50) configured to be opened and closed ([0051]),
the box containing a deployable front landing gear (30) configured to be deployed through the door (Fig 6 and 8), and an attachment system (generally depicted in Figs 4 and 5) configured to attach the landing gear module to the aircraft.

The discussion above regarding claims 1 and 9 is relied upon.
Guering discloses the box having an aerodynamic outer shape corresponding to the shape for a bottom front part of the fuselage (as seen in Figs 1 and 8).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Guering discloses the attachment system comprising link elements (56) to which the landing gear is linked (as seen in Fig 9) and configured for linking to the aircraft (as seen by axial lines through ghost support beams in Fig 9).

Regarding claim 7:
The discussion above regarding claim 1 is relied upon.
Guering discloses a flat front bulkhead (24).

Regarding claim 10:
The discussion above regarding claim 9 is relied upon.
Guering discloses a bay (space for module 28) under the cockpit (as seen in Figs 4 and 6) for module attachment (Fig 6).

Regarding claims 11 and 12:
The discussion above regarding claim 10 is relied upon.
.

Claim(s) 1-3, 6, 8-12, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaumel et al. (US 6 213 428).

Regarding independent claims 1 and 9:
Chaumel discloses an aircraft comprising a front landing gear module comprising:
an open box (10) provided with at least one door (30) configured to be opened and closed (col 4, lines 40-46),
the box containing a deployable front landing gear (28) configured to be deployed through the door (col 4, lines 36-46), and an attachment system (inherent to the connection between the module and fuselage, col 3, lines 44-46) configured to attach the landing gear module to the aircraft.

Regarding independent claim 17, and claims 2 and 16:
The discussion above regarding claims 1 and 9 is relied upon.
Chaumel discloses the box having an aerodynamic outer shape corresponding to the shape for a bottom front part of the fuselage (as seen in Figs 3 and 5).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.


Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Chaumel discloses the attachment system configured to provide a supplementary attachment of an upper edge of the box surrounding the opening of the box (col 3, lines 44-46).

Regarding claim 8:
The discussion above regarding claim 1 is relied upon.
Chaumel discloses an access hatch (34, or any of the additional doors 30) gaining access to the box.

Regarding claim 10:
The discussion above regarding claim 9 is relied upon.
Chaumel discloses a bay (space for module, generally 18) under the cockpit for module attachment (as seen in Figs 3 and 5).

Regarding claims 11 and 12:
The discussion above regarding claim 10 is relied upon.
Chaumel discloses the wall of the bay formed by a plurality of adjacent sectors (the “sectors” are not defined by structure, and may be any arbitrary delineation of the structure) and having a curved shape (defined by the curvature of the fuselage barrel).

The discussion above regarding claim 9 is relied upon.
Chaumel discloses the attachment system comprising a supplementary attachment of an upper edge of the box surrounding the opening of the box (col 3, lines 44-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaumel et al. (‘428) in view of Wood (US 2009/0078822).

Regarding claims 4 and 5:
The discussion above regarding claim 1 is relied upon.
Chaumel discloses a landing gear module attached to an aircraft fuselage, but does not disclose the attachment system comprising link elements to which the landing gear is link and configured to link to the aircraft, or a plurality of strengthening elements linking one of the link elements to the box.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Chaumel to use link elements and strengthening elements as taught by Wood for the predictable advantage of transferring the loads into the frame, thus reducing the stress and ear upon the landing gear by distributing the load through more of the aircraft structure.

Regarding claim 13:
The discussion above regarding claim 10 is relied upon.
Chaumel, as modified in the manner as in claims 4 and 5, would provide attachment links at the fore and rear, thus providing for front and rear attachment supports for the link elements (to link to the fuselage) and attachment supports for the door frame (indirectly).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaumel et al. (‘428) in view of Guering et al. (US 2010/0176240).

The discussion above regarding claim 9 is relied upon.
Chaumel discloses a landing gear module, but does not disclose a front bulkhead of the landing gear module matching a front bulkhead of the fuselage to form a single wall when attached.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Chaumel to use matching bulkheads as taught by Guering for the predictable advantage of expanding the load path of the structure by providing a common structure when attached, thus reducing the stress on the respective structures by distributing the loads between them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619